Citation Nr: 1647020	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-23 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the groin, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in May 2012, at the St. Petersburg, Florida RO (who has jurisdiction of the case file).  A transcript of the hearing is associated with the claims file.  Thereafter, in February 2013, the Board remanded this appeal for additional development.  Subsequently, in April 2016, the Veteran was notified that the VLJ who presided over the May 2012 Travel Board Hearing was unavailable and offered the opportunity to testify before another VLJ.  Since the Veteran did not respond to the April 2016 notice, the Board assumes that the Veteran does not want another hearing and will proceed with the evidence of record. 


FINDING OF FACT

The preponderance of the evidence weighs against associating the Veteran's squamous cell carcinoma with any incident of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for squamous cell carcinoma, claimed as throat cancer, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent in February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are on file.  All the identified and available records and medical evidence have been obtained in order to make a determination as to this claim.  

The Board realizes the Veteran has not been provided a VA examination in response to his claim, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance.

Here, there is no competent and credible evidence suggesting the Veteran's disability is related or attributable to his service.  As discussed below, the Veteran's assertions relate to radiation exposure.  The Veteran has not asserted and the evidence does not otherwise indicate a separate basis for service connection.  As discussed below, considering the special laws and regulations related to appeals based on contended radiation, an opinion was obtained regarding the specifics of this case as they relate to the Veteran's in-service radiation exposure.  This opinion adequately addressing the questions of etiology relevant to this appeal.

Further, the post-remand development substantially complies with the Board's remand directives. 


II. Service Connection

The Veteran has claimed that his squamous cell carcinoma of the groin is due to radiation exposure on the flight deck of the U.S.S. Theodore Roosevelt CVN 71.  

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112 (c) (West 2014); 38 C.F.R. § 3.309 (d) (2015).  A radiation-exposed veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites. 38 C.F.R. § 3.309 (d)(3) (2015).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311 (b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Radiogenic diseases under that regulation include skin cancer. 38 C.F.R. § 3.311 (b)(2) (2015).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311 (b)(4) (2015).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311 (e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311 (b), (c)(1) (2015).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311 (c)(1) (2015). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of relating causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran was exposed to ionizing radiation through his work as a nuclear electronics technician on the U.S.S. Roosevelt from 1990 to 1994.  While this is not one of the radiation risk activities contemplated by 38 U.S.C.A. § 1112 (c )(3), his service records do show in-service exposure to ionizing radiation with a lifetime total effect dosage equivalent of 0.253 rem.  His STRs, however, are silent regarding any symptoms, treatment or diagnosis of squamous cell carcinoma.

Post-service medical treatment records show that the Veteran was diagnosed with squamous cell carcinoma of the groin in September 2003.  He had a recurrence in December 2007.  Squamous cell carcinoma is a type of skin cancer and therefore is a "radiogenic disease" listed at 38 C.F.R. § 3.311 (b)(2).  

Initially, the RO sought and obtained an opinion from Compensation and Pension Services regarding whether a relationship exists between the disease and the Veteran's exposure in service.  Unfortunately, there was confusion as to the timeline.  In particular, the Veteran's last documented in-service exposure was May 1994 and his first diagnosis of squamous cell carcinoma was September 2003, nine years later.  In a March 2008 letter to Compensation and Pension Services, the RO mistakenly noted a shorter period of service aboard the U.S.S. Roosevelt and indicated that the time lapse between exposure and onset of the disease was 14 years based on this incorrect 1990 end date.  In the September 2008 Radiation Review, the Director of Compensation and Pension Services similarly noted an incorrect timeline, stating that skin cancer was diagnosed 13 years after occupational exposure to ionizing radiation.  It also appears that this 1990 date was used to calculate the probability of causation.  On account of this discrepancy, the Board remanded the claim to the agency of jurisdiction (AOJ) for referral to the Under Secretary of Benefits for the determination of whether the Veteran's radiogenic disease of squamous cell carcinoma of the groin was related to ionizing radiation exposure while in service. 

To this end, in a May 2014 memorandum, the Director of Compensation resubmitted the claim to the Under Secretary of Health to determine whether the Veteran's radiogenic disease of squamous cell carcinoma of the groin was related to ionizing radiation exposure based on the relevant timeline.  Thereafter, in a May 2014 memorandum, the Director of the Post 9/11 Environmental Health Program cited to the Health Physics Society's position statement PS010-2, "Radiation Risk in Perspective," revised in July 2010, noted that in accordance with current knowledge of radiation health risks, there is no quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  Moreover, according to this position statement, there is "substantial and convincing scientific evidence for health risks following high dose exposures," but anything below 5-10 rem (which includes occupational and environmental exposures) risks of health effects are either too small to be observed or are nonexistent.  In light of this information and the fact that the Veteran's dose in service did not exceed 5 rem in one year or 10 rem in a lifetime, the Director of the Environmental Health Program opined that it was not likely that the Veteran's squamous cell carcinoma of the groin be attributed to radiation exposure while on active duty.

The evidence of record also includes a private medical letter received in February 2009 from Dr. M.A.S., the Veteran's private treating physician.  Dr. M.A.S. explained that skin cancer is most commonly caused by prolonged sun exposure.  He also stated that excessive exposure to radiation could contribute to the formation of skin cancer, but may take months to years to develop following exposure.  

The evidence in this case is unfavorable in terms of attributing the Veteran's squamous cell carcinoma to his active service on any basis - presumptive, a determination by VA Under Secretary for Benefits or direct.  In determining whether there is this required attribution, an opinion was obtained from the Director of Environmental Health considering the Veteran's in-service radiation exposure and the current literature regarding the health risks after being exposed to radiation.    As already discussed above, the amount of radiation the Veteran was exposed to during service was found to be insignificant as to be the cause of the Veteran's squamous cell carcinoma of the groin nine years after discharge from active service.  Moreover, Dr. M.A.S.'s medical opinion supports the proposition that excessive amounts of exposure to radiation could result in skin cancer.  Here, however, the evidence shows that this is simply not the case.  This opinion does not indicate that in-service sun exposure was the cause of this development of skin cancer.  Further, this opinion is speculative in nature.  Considering the opinion evidence of record, it weighs against service connection.  

Further, while the Veteran may believe that his squamous cell carcinoma of the groin is related to service, he is not competent to link it to events he experienced in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the etiology of his squamous cell carcinoma, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and his claim of entitlement to service connection for squamous cell carcinoma of the groin, to include as due to exposure to ionizing radiation, resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for squamous cell carcinoma of the groin, to include as due to exposure to ionizing radiation, is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


